DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-11 and 13-17 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Ice formation device is interpreted to cover an evaporator as per ([0058]) of the applicant specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olvera (US 20180313593 A1) in view of Sakakibara (US 20200041190 A1).

Regarding claim 1:
Olvera discloses an ice maker (Fig. 18) comprising: 
a bottom wall (see bottom wall of frame #364, Fig. 18), the ice maker being configured to be mounted on an ice bin #358 such that the bottom wall is positioned generally above a top of the ice bin (Fig. 18), the bottom wall defining a sensor opening (see opening that receives sensor #370); 
an ice formation device #362 ([0097]) supported above the bottom wall (as seen in Fig. 18, [0098]), the ice formation device being configured to form pieces of ice and to release the pieces of ice so that the pieces of ice fall from the ice formation device past the bottom wall through a drop opening into the ice bin (Fig. 18, [0097-0098]); and 
a time-of-flight sensor #370 configured to emit, at a first time, an optical pulse signal through the sensor opening toward the ice bin, detect, at a second time, a photon of the optical pulse signal that returns to the time-of-flight sensor through the sensor opening after reflecting off of one of a floor of the 

Olvera does not disclose wherein the time-of-flight sensor is configured to direct the optical pulse signal through the bottom of the ice maker toward the floor of the ice bin so that the optical pulse will reflect off of the floor of the ice maker for detection if no ice is present in the ice bin.

Nonetheless, Olvera acknowledges that the sensor can be repositioned (see at least [0098]). It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Further, In the same field of endeavor, Sakakibara discloses an ice maker #110 provided with an ice level sensor #290 (best seen in Fig. 2A & 7), wherein the ice level sensor is configured to direct signals through the bottom of the ice maker (via its recessed integration in bottom plate #226, Fig. 7) toward a floor of the ice bin so that the signal will reflect off of the floor of the ice maker for detection if no ice is present in the ice bin (see at least Fig. 2A & 7, and [0046], [0052], [0054], [0056]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera with the time-of-flight sensor recessed in bottom plate of the ice maker in the manner taught by Sakakibara; whereby, the time-of-flight sensor will direct the optical pulse signal through the bottom of the ice maker toward the floor of the ice bin so that the optical pulse will reflect off of the floor of the ice maker for detection if no ice is present in the ice bin; in a manner similar to that of the sensor of Sakakibara.

One of ordinary skills would have recognized that doing so would have maximized protection of the time-of-flight sensor as suggested by Sakakibara [0056].

Regarding claim 2:
Olvera as modified discloses all the limitations.
Olvera further discloses wherein the time-of-flight sensor comprises a sensor enclosure having a lower wall defining a window opening (inherently present, [0101]) and a window pane (cover glass, [0101]) mounted on the lower wall across the window opening. 

Regarding claim 3:
Olvera as modified discloses all the limitations.
Olvera further discloses a sensor board including a light source configured to emit the optical pulse signal through the window pane ([0101-0107]). 

Regarding claim 4:
Olvera further discloses wherein the sensor enclosure comprises a board mount, the board mount mounting the sensor board on the sensor enclosure ([0098]).

Olvera as modified does not specifically discloses wherein the light source is spaced apart from the window pane by a distance of less than 0.5 mm. 

However, this provision is recognized as a matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera as modified with the light source spaced apart from the window pane by a distance of less than 0.5 mm.

One of ordinary skills would have recognized that doing so would have reduced the bulkiness of the device at least by reducing the size of the sensor; thereby, making the system more convenient.

Regarding claim 5:
Olvera as modified discloses all the limitations, except wherein the board mount includes at least three connection points formed on the lower wall, the time-of-flight sensor further comprising a removable fastener fastened to each connection point to secure the sensor board to the sensor enclosure.

By official notice, the examiner submits that providing connection mounts with removable fasteners to mount structures to connection points is well known in the art.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera as modified with the claimed arrangement above.

One of ordinary skills would have recognized that doing so would have facilitating decoupling of the sensor from the device; thereby, making servicing of the device easier.

Regarding claim 6:
Olvera as modified discloses all the limitations, except for wherein the sensor enclosure has a sealed interior chamber and the sensor board is received in the sealed interior chamber. 

By official notice, the examiner submits that providing a sensor enclosure with a sealed interior chamber having a sensor board sealed therein is well known in the art.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera with the sensor enclosure having the claimed characteristics above.

One of ordinary skills would have recognized that doing so would have prevented the controller from being damage by undesired intrusion such as water; thereby, making the system more reliable.

Regarding claim 7:
Olvera as modified discloses all the limitations.
As modified, the lower wall of the sensor enclosure is sealingly engaged to the bottom wall of the ice maker (see rejection of claim 1, with the arrangement presented in Fig. 7 of Sakakibara).

Regarding claim 8:
Olvera as modified discloses all the limitations, except for a gasket compressed between the lower wall of the sensor enclosure and the bottom wall of the ice maker.

By official notice, the examiner submits that the usage of a gasket to perfectly seal mating surface is well known in the art. 

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera as modified with a gasket compressed between the lower wall of the sensor enclosure and the bottom wall of the ice maker.

One of ordinary skills would have recognized that doing so would have improved the robustness of the system at least by virtue of reducing risks of disassembly due to vibrations.

Regarding claim 9:
Olvera as modified discloses all the limitations, except for wherein the sensor enclosure comprises an outer annular projection projecting from the lower wall, the outer annular projection being received in the sensor opening along a thickness of the bottom wall. 



However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera as modified with the sensor enclosure comprising the claimed arrangement above.

One of ordinary skills would have recognized that doing so would have increased the contact area between the ice maker housing and the sensor enclosure; thereby, improving the robustness of the device.

Regarding claim 13:
Olvera as modified discloses all the limitations.
Olvera as modified discloses at least one vertically extending support wall connected to the bottom wall, the vertically extending support wall comprising an integrally formed sensor mount that is configured to mount the time-of-flight sensor on the support wall at an operative position above the sensor opening (see rejection of claim 1, with the arrangement presented in Fig. 7 of Sakakibara, comprising frame #205 as a vertically extending support wall). 

Regarding claim 14:
Olvera as modified discloses all the limitations.
Olvera as modified discloses wherein the bottom wall and the vertically extending support wall are formed from a single piece of monolithic material (see rejection of claim 1, with the arrangement presented in Fig. 7 of Sakakibara, comprising frame #205 as a vertically extending support wall).

Regarding claim 15:
Olvera as modified discloses all the limitations.
Olvera further discloses wherein the vertically extending support wall separates a food-safe side from a mechanical systems side, the drop opening being located one the food-safe side of the ice maker and the sensor opening being located on the mechanical systems side (see rejection of claim 1, with the arrangement presented in Fig. 7 of Sakakibara, comprising frame #205 as a vertically extending support wall).

Regarding claim 16:
Olvera as modified discloses all the limitations, except for a removable fastener fastening the time-of-flight sensor to the vertically extending support wall.

By official notice, the examiner submits that fastening element using a removable fastener is well known in the art.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera with for a removable fastener fastening the time-of-flight sensor to the vertically extending support wall.

One of ordinary skills would have recognized that doing so would have facilitating decoupling of the sensor from the device; thereby, making servicing of the device easier.

Regarding claim 17:
Olvera as modified discloses all the limitations.
Olvera further discloses wherein the time-of-flight sensor is configured to be removed from and reinstalled in the ice maker (with appropriate tools provided, the sensor can be removed and reinstalled).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olvera (US 20180313593 A1) in view of Sakakibara (US 20200041190 A1); and further in view of LaCroix (US 7294163 B1).

Regarding claim 10:
Olvera as modified discloses all the limitations, except wherein the gasket comprises a tube section having a lower end portion and an upper end portion, the gasket further comprising a flange section extending outward from the upper end portion of the tube section.

In the field of element connections, LaCroix teaches a gasket #15 for connecting elements 17B and 16 (see Fig. 5), wherein the gasket comprises a tube section #15B having a lower end portion and an upper end portion, the gasket further comprising a flange section #15C extending outward from the upper end portion of the tube section (see Fig. 5).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Olvera as modified with the gasket comprising the claimed limitations above.

One of ordinary skills would have recognized that doing so would have increase the contact area between the elements being connected and the gasket in between them; thereby, providing a more robust connection between the connected elements.

Regarding claim 10:
Olvera as modified discloses all the limitations.
As modified as presented in all the claims above; the flange section is compressed between an upper surface of the bottom wall and the lower wall and the tube section is compressed between the outer annular projection and an inner perimeter surface of the bottom wall that defines the sensor opening; in a similar manner in which the elements 17B and 16 of LaCroix are connected.
Response to Arguments
Applicant’s arguments filed on 02/09/2022 have been fully considered, but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant correctly submitted that Olvera does not alone disclose or suggest wherein the time-of-flight sensor is configured to direct the optical pulse signal through the bottom of the ice maker toward the floor
of the ice bin so that the optical pulse will reflect off of the floor of the ice maker for detection if no ice is present in the ice bin.

In the new ground of rejection , it was pointed out to the applicant that Sakakibara discloses an ice maker #110 provided with an ice level sensor #290 (best seen in Fig. 2A & 7), wherein the ice level sensor is configured to direct signals through the bottom of the ice maker (via its recessed integration in bottom plate #226, Fig. 7) toward a floor of the ice bin so that the signal will reflect off of the floor of the ice maker for detection if no ice is present in the ice bin (see at least Fig. 2A & 7, and [0046], [0052], [0054], [0056]). 

Accordingly, it would have been obvious for one of ordinary skills in the art to have provided the apparatus of Olvera with the time-of-flight sensor recessed in bottom plate of the ice maker in the manner taught by Sakakibara; whereby, the time-of-flight sensor will direct the optical pulse signal through the bottom of the ice maker toward the floor of the ice bin so that the optical pulse will reflect off of the floor of the ice maker for detection if no ice is present in the ice bin; in a manner similar to that of the sensor of Sakakibara; with the benefit of maximizing protection of the time-of-flight sensor as suggested by Sakakibara [0056].

Accordingly, claim 1 remains an obvious variant of the prior art based on the teachings of Sakakibara applied to the base reference by Olvera.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record. see elaborated rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763